Citation Nr: 0510747	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to July 
1981.

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Boise, Idaho.  In that decision, the RO denied, in 
relevant part, the veteran's attempt to reopen his claim of 
entitlement to service connection for right ear hearing loss, 
finding that the evidence submitted by the veteran in 
reference to this claim was not new and material.  A timely 
appeal was perfected with respect to this claim.

When this issue was before the Board in April 1999, the Board 
declined to reopen the veteran's claim.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order, the Court vacated the 
Board's April 1999 decision as to the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for right ear hearing loss, and 
remanded the matter to the Board for appropriate action 
consistent with that Court order.

In April 2002, the Board granted the reopening of the 
veteran's claim of service connection for right ear hearing 
loss and directed additional development and adjudication of 
the matter, which became the subject of an August 2003 
Remand.  This development having been completed, the matter 
is again before the Board.

In a rating decision, dated in September 2004, the RO granted 
the veteran's claim of entitlement to service connection for 
a low back disability, characterized as lumbar disc disease 
with radiculopathy.  Thus, this matter is no longer a part of 
the current appeal.


FINDINGS OF FACT

The veteran's right ear hearing loss disability was not 
present during service, and it is not related to the 
veteran's service or any incidence of service.




CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in April 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a November 1996 rating decision, an October 1997 
Statement of the Case, and a September 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the his claim.  These 
documents, as well as the RO's April 2004 letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran, in the April 2004 letter, was not given prior 
to the first RO adjudication of the claim, notice was 
provided by the RO prior to the September 2004 Supplemental 
Statement of the Case and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the notice and 
respond with any additional evidence or information relevant 
to his claim.  Based on the above, the Board concludes that 
any defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  To decide the appeal on 
these facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical evidence and examination 
reports, records from the Social Security Administration, and 
statements submitted by the veteran and his representative in 
support of his claim.  In this regard, the Board notes that 
the RO assisted the appellant in developing and attempting to 
retrieve medical and treatment records from physicians and 
medical facilities identified by the appellant.  In addition, 
this matter has been remanded by the Board on one occasion in 
order to obtain additional records related to this claim.  In 
this case, the Board finds that VA undertook reasonable 
development with respect to the veteran's claim and further 
development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran's physical examination upon 
separation from service  revealed hearing threshold levels 
for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
15

These thresholds were within normal limits for the right ear.  

The veteran has also been afforded several VA audiological 
examinations in connection with his claim.  The first 
examination was conducted immediately after service in 
November 1981.  The examiner conducted an audiometric 
examination that revealed hearing threshold levels for the 
right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
20

Speech audiometry testing revealed a speech recognition score 
of 100 percent for the right ear.  

In October 1999, the veteran underwent another audiological 
examination.  This examination revealed hearing threshold 
levels for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
45
10

Speech audiometry testing revealed a speech recognition score 
of 96 percent for the right ear.  The examiner found that the 
veteran had high frequency sensorineural hearing loss at 
3,000 Hertz.  The examiner noted that the veteran was 
service-connected for left ear hearing loss due to excessive 
noise in the service.  The veteran stated that noise 
experience in service from M-35 trucks was localized to his 
left ear.  The examiner also noted that the veteran was a 
hunter and occasionally used hearing protection.

In June 2003, the veteran again had his hearing tested by VA.  
The examiner conducted an audiometric examination that 
revealed hearing threshold levels for the right ear, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
25

Speech audiometry testing revealed a speech recognition score 
of 96 percent for the right ear.  The examiner found that the 
veteran had normal hearing in his right ear except for mild 
sensorineural loss at 3,000 Hertz only.  After reviewing the 
veteran's claims file, the examiner noted that the veteran's 
right ear hearing was within normal limits upon separation 
from service and that there is no evidence of right ear 
hearing loss until 1999 when testing revealed mild hearing 
loss at 3,000 Hertz only.  The examiner then noted that the 
evidence of record indicates that the veteran did not have 
right ear hearing loss in the service and that he was a 
hunter after service.  The examiner then opined that the 
veteran's hearing loss at 3,000 Hertz in his right ear "is 
most likely due to noise exposure after service."

Finally, in May 2004, the veteran was afforded an additional 
VA examination in connection with his claim.  The examiner 
conducted an audiometric examination that revealed hearing 
threshold levels for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
25

Speech audiometry testing revealed a speech recognition score 
of 96 percent for the right ear.  The examiner found that the 
veteran had high frequency sensorineural hearing loss at 
3,000 Hertz.  The examiner noted that the veteran's claims 
file was reviewed and that his separation physical showed 
right ear hearing thresholds within normal limits at that 
time.  He also noted that the veteran did not show right ear 
hearing loss until 1999.  On the question of nexus to 
service, the examiner stated "[b]ased on the veteran's 
normal test result upon retirement, and lack of evidence of a 
hearing loss soon after retirement, it is less likely than 
not the veteran's right ear hearing loss is etiologically 
related to any incident of service, including in-service 
noise exposure."  

While the current test results show that the veteran 
currently suffers from a right ear hearing loss disability 
for VA purposes, the medical evidence is against a finding 
that this disability was caused by or had its onset in 
service.  As aptly noted by the record, the two VA physicians 
who examined the veteran found that his right ear hearing 
loss disability is likely not etiologically related to 
service, and one of these physicians specifically found that 
this disability is most likely due to noise exposure after 
service.  The Board also notes that there is no opinion to 
the contrary in the record.  For these reasons, the Board 
determines that the preponderance of the evidence is against 
the claim of entitlement to service connection for right ear 
hearing loss.

In this reaching this determination, the Board has considered 
the veteran's contention, and does not doubt his sincerity in 
believing, that his condition is a result of his in-service 
noise exposure.  However, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the record medical evidence is against a 
finding that the veteran's current right ear hearing loss 
disability is related to his service.  And, without medical 
evidence linking this disability with the veteran's active 
duty service, there is no basis upon which to establish 
service connection for right ear hearing loss.  Accordingly, 
the appeal is denied.


ORDER

Service connection for right ear hearing loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


